BEEZER, Circuit Judge:
These consolidated appeals stem from the City of Santa Ana’s removal of automobiles from the Conners’ private property after the Santa Ana City Council determined that the automobiles constituted a public nuisance. The parties appeal and cross-appeal from the judgment, grants of summary judgment, the granting of permanent injunctive relief, and from the award of attorneys fees. We affirm in part and reverse in part.
City of Santa Ana police were advised that the Conners were storing several old and seemingly inoperable automobiles on their property. Believing that the automobiles may have constituted a public nuisance under the Santa Ana County municipal code,1 the police investigated on July 1, 1983. Without a warrant and without the Conners’ permission, the police scaled the fence on the Conner property and inspected the automobiles. The police inspected the vehicles and recorded the Vehicle Identification Numbers (VIN) and license plate numbers from the automobiles. That same day the City mailed to the Conners notice of its intention to abate and remove the automobiles. Pursuant to § 16-118 of the municipal code, the Conners asked for and received a hearing from the police department. The police department hearing officer found that the automobiles constituted a public nuisance, and that they should be abated. Pursuant to § 16-120 of the municipal code, the Conners appealed this determination to the Santa Ana City Council. The City Council appointed a hearing officer to receive evidence and statements and to file a recommendation. The hearing officer upheld the reasonableness of the police actions but recommended a thirty-day extension of time in which the Conners could prove the automobiles were operable. On February 19, 1985, the City Council adopted the hearing officer’s recommendation, except that it rejected the recommended thirty-day extension of time.
On June 7, 1985 the police called defendants California Towing and A & P Towing2 to the Conners’ property. City officials, again without a warrant, broke down the fence surrounding the Conner property and removed two of the vehicles from the property. The vehicles were hauled away and later destroyed.
The Conners brought this suit under 42 U.S.C. § 19833 against all persons involved in the searches, seizures, and the towing of their automobiles. The Conners’ claims were based upon the warrantless searches and seizures and on the denial of due process. The district court granted summary judgment to the Conners against the City on the July 1, 1983 warrantless search and *1490seizure. All non-municipal defendants were granted qualified immunity with regard to the claim based upon the July 1, 1983 entry. Summary judgment was granted to all defendants on the June 7, 1985 warrantless seizure. The district court granted summary judgment against the Conners on each of their due process claims. The question of damages for the City’s unconstitutional July 1, 1983 war-rantless search went to the jury and resulted in damages of $71,000.00. The district court also granted injunctive relief prohibiting further warrantless entries onto the Conner property. The Conners’ attorney was awarded fees pursuant to 42 U.S.C. § 1988. These appeals and cross-appeals followed.
The grant or denial of summary judgment is a question of law reviewed de novo. Darring v. Kincheloe, 783 F.2d 874, 876 (9th Cir.1986).

SEARCH AND SEIZURE

It is clear that the warrant requirement of the fourth amendment4 applies to entries onto private land to search for and abate suspected nuisances. Michigan v. Tyler, 436 U.S. 499, 504-07, 98 S.Ct. 1942, 1947-49, 56 L.Ed.2d 486 (1978); Camara v. Municipal Court, 387 U.S. 523, 530, 87 S.Ct. 1727, 1731, 18 L.Ed.2d 930 (1967). On the strength of those cases, the district court granted the Conners’ summary judgment motion against the City of Santa Ana as to the July 1, 1983 warrantless entry. The City does not appeal from this grant of summary judgment.
The district court concluded, however, that the warrantless seizure of the automobiles on June 7, 1985, did not violate the fourth amendment. The court held that the second entry onto the Conners’ property was reasonable and did not require a warrant because it was preceded by numerous hearings and appeals. The court stated: “it is surely not reasonable to require a warrant to abate every nuisance ... where the citizens involved have already had a full and fair procedure wherein they had the opportunity to contest the need and propriety of the abatement in their specific case.” We disagree.
Entry to abate a known nuisance falls within the warrant requirement of the fourth amendment. In Michigan v. Tyler, 436 U.S. 499, 98 S.Ct. 1942, 56 L.Ed.2d 486 (1978), the Supreme Court stated:
The decisions of this Court firmly establish that the Fourth Amendment extends beyond the paradigmatic entry into a private dwelling by a law enforcement officer in search of the fruits or instrumen-talities of crime. As this Court stated in Camara v. Municipal Court, 387 U.S. 523, 528 [87 S.Ct. 1727, 1730, 18 L.Ed.2d 930], the “basic purpose of this Amendment ... is to safeguard the privacy and security of individuals against arbitrary invasions by governmental officials.” The officials may be health, fire, or building inspectors. Their purpose may be to locate and abate a suspected public nuisance, or simply to perform a routine periodic inspection. The privacy that is invaded may be sheltered by the walls of a warehouse or other commercial establishment not open to the public. See v. Seattle, 387 U.S. 541 [87 S.Ct. 1737, 18 L.Ed.2d 943]; Marshall v. Barlow’s, Inc., [436 U.S. 307], at 311-313 [98 S.Ct. 1816, 1819-21, 56 L.Ed.2d 305]. These deviations from the typical police search are thus clearly within the protection of the Fourth Amendment.
436 U.S. at 504-05, 98 S.Ct. at 1947-48 (emphasis added). We do not agree that Tyler can be distinguished on the ground that it endorses a warrant requirement only for abatement of suspected nuisances. California courts have rejected, for purposes of the warrant requirement, any distinction between inspection and abatement of a declared public nuisance. In Gleaves v. Waters, 175 Cal.App.3d 413, 220 Cal.Rptr. 621 (1985), the court held that, absent exigent circumstances, “officials engaged in the abatement of a public nuisance must have a warrant” to enter an enclosed backyard; “it is the prospective invasion of constitutionally protected interests by an entry onto property and not the purpose of *1491the entry which calls forth the warrant requirement.” 220 Cal.Rptr. at 623 at 625. Furthermore, the Supreme Court has held in other contexts that a warrant is required for entry even after violation of a law is established. In G.M. Leasing Corp. v. United States, 429 U.S. 338, 97 S.Ct. 619, 50 L.Ed.2d 530 (1977), the Court held unequivocally that non-exigent, warrantless entry onto a taxpayer’s private property to seize assets in satisfaction of assessed tax deficiencies violates the warrant requirement of the fourth amendment. Id. at 354, 97 S.Ct. at 629.
The City next argues that the second entry was reasonable and no warrant was required. The fourth amendment states:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const, amend. IV. The Supreme Court has instructed that:
In construing this command [of reasonableness], there has been general agreement that “except in certain carefully defined classes of cases, a search of private property without proper consent is ‘unreasonable’ unless it has been authorized by a valid search warrant.”
Cady v. Dombrowski, 413 U.S. 433, 439, 93 S.Ct. 2523, 2527, 37 L.Ed.2d 706 (1973) (quoting Camara v. Municipal Court, 387 U.S. at 528-29, 87 S.Ct. at 1730-31). See also Katz v. United States, 389 U.S. 347, 356-57, 88 S.Ct. 507, 514, 19 L.Ed.2d 576 (1967) (“Over and over again this Court has emphasized that the mandate of the [Fourth] Amendment requires [that] ... searches conducted outside the judicial process ... are per se unreasonable ... subject only to a few specifically established and well-defined exceptions.”) (citation omitted). The City of Santa Ana does not contend that the June 7 search of the Conner property falls within any of the “carefully defined classes of cases” which permit warrantless searches or seizures.5 Instead, the City argues that it afforded the Conners sufficient “process” to make proper under the fourth amendment the war-rantless entry onto, and subsequent seizure of, the Conners’ property.
We are unable to agree. Neither Tyler nor any case of which we are aware has created a “process” exception to the warrant requirement. The taxpayer in G.M. Leasing, for example, had numerous opportunities both before and after the taxes were assessed to rectify errors in the amount of the assessment, but the availability of such process to the taxpayer played no role in the Court’s straightforward application of the fourth amendment to the warrantless seizures there at issue. See 429 U.S. at 341, 342 n. 5, 97 S.Ct. at 623, 623-24 n. 5. On the contrary, the Court held that the validity of the tax assessments established only probable cause for the seizures and did not establish the reasonableness of entry onto private property without a warrant. Id. at 358, 97 S.Ct. at 631 (recognizing tax statute as “an authorization for all forms of seizure, but as silent on the subject of intrusions into privacy”) (emphasis in original).
Similarly, the abatement hearings here established only the validity of the seizure. The district court found, in imposing a warrant requirement for the first search, that the Conners had a reasonable expectation of privacy in their enclosed, fenced yard. That expectation of privacy remained the same before and after the hearings. As the G.M. Leasing Court remarked:
It is one thing to seize without a warrant property resting in an open area or seiza-ble by levy without an intrusion into privacy, and it is quite another thing to effect a warrantless seizure of property ... situated on private premises to which access is not otherwise available for the seizing officer.
*1492Id. at 354, 97 S.Ct. at 629 (emphasis added).6 Cf. Michigan v. Clifford, 464 U.S. 287, 292-93, 104 S.Ct. 641, 646-47, 78 L.Ed.2d 477 (1984) (reasonable privacy expectation remains in fire-damaged premises, even when occupancy is impossible).
We conclude that the fourth amendment protected the Conners from the City’s war-rantless entry onto their property and from the warrantless seizure of their automobiles. The warrant requirement applied to the City when, without the Conners’ consent, it broke down their fence, entered their property and seized the automobiles, regardless of how “reasonable” the war-rantless search and seizure appeared in light of the pre-seizure process afforded the Conners. Because a search and seizure of the Conners’ property occurred without any judicial authorization, the district court erred in granting summary judgment against the Conners for their claim based on the June 7, 1985 warrantless search and seizure. Accordingly, the grant of summary judgment is reversed and the case remanded for trial on that claim.7

QUALIFIED IMMUNITY

The district court granted qualified immunity to all defendants except the City of Santa Ana. Qualified immunity from suit must be granted when the law allegedly violated is not clearly established. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982). In this case the district court concluded that the law was not clearly established because the municipal code seemingly authorized the warrantless searches and seizures. First, the municipal code does not state that warrants are not required.8 Second, in light of Tyler it is difficult to understand how the law requiring a warrant was anything less than clear. Qualified immunity was erroneously granted to the non-municipal defendants.9 The reasonableness of the non-municipal defendants’ actions is a question of fact for the jury. Benigni v. City of Hemet, 879 F.2d 472, 479-80 (9th Cir.1988); Brady v. Gebbie, 859 F.2d 1543, 1556 (9th Cir.1988), cert. denied, — U.S. -, 109 S.Ct. 1577, 103 L.Ed.2d 943 (1989). Accordingly, the Conners’ fourth amendment claim may proceed to trial against all defendants.

DUE PROCESS

The Conners make several arguments that the defendants deprived them of their property without due process. The district court granted summary judgment against the Conners on their due process claims. We affirm.
The Conners first argue that they were deprived of due process because there was no judicial involvement in the process depriving them of their automobiles. We reject this argument. The fundamental requirements of procedural due process are notice and an opportunity to be heard before the government may deprive a person of a protected liberty or property interest. Mathews v. Eldridge, 424 U.S. 319, 333, 96 S.Ct. 893, 902, 47 L.Ed.2d 18 (1976). There is no requirement, however, that a court must be involved in the process in order to *1493comply with the constitution. Jordan v. City of Lake Oswego, 734 F.2d 1374, 1376 n. 1 (9th Cir.1984) (“There is no constitutional requirement that the decisionmaker be an uninvolved person when a property interest protected by due process is at stake.”); Price v. City of Junction, Texas, 711 F.2d 582, 589 n. 5 (5th Cir.1983) (“There is no requirement that the impartial tribunal be a judicial tribunal.”); Stretten v. Wadsworth Veterans Hospital, 537 F.2d 361, 369 n. 18 (9th Cir.1976) (same). See also Schweiker v. McClure, 456 U.S. 188, 102 S.Ct. 1665, 72 L.Ed.2d 1 (1982) (judicial involvement not required to meet the due process demand of an impartial tribunal). The Conners were afforded notice and several opportunities to be heard before their automobiles were seized by the City. Moreover, the Conners did have a right to judicial review of the City Council’s action under Cal.Civ.Pro.Code § 1094.5, a right which they did not exercise.
The Conners next argue that the municipal ordinance authorizing seizure of the automobiles constitutes an unconstitutional exercise of the City’s delegated police power. This argument is meritless. The ordinance was authorized by state law and was within the police powers of the state. Cal.Gov’t Code §§ 38771, 38773.5; Cal.Veh. Code § 22660 (authorizing municipal ordinances pertaining to inoperative vehicle nuisances); Price, 711 F.2d at 589 (dismissing a nearly identical argument). See also 6A McQuillen Mun. Corp., § 24.28 (3rd ed.1988).
The Conners next argue that they were denied due process because they were entitled to a jury trial on the question of whether the automobiles constituted a nuisance. They rely on People v. One 1941 Chevrolet Coupe, 37 Cal 2d. 283, 231 P.2d 832 (1951). Their reliance is misplaced. One 1941 Chevrolet Coupe involved a criminal forfeiture proceeding and the court held that the right to a jury trial therefore attached. The City was proceeding to abate a nuisance; it was not proceeding under a criminal forfeiture statute. Therefore, a jury was not required to determine whether the Conners’ automobiles constituted a nuisance under the City code. Cf. One 1958 Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 700, 85 S.Ct. 1246, 1250, 14 L.Ed.2d 170 (1965) (noting that forfeiture actions are quasi-criminal in nature).
Finally, the Conners contend that they were deprived of due process because illegally seized evidence — the vehicle identification numbers — was used as evidence in the pre-seizure hearings. We reject this argument. See INS v. Lopez-Mendoza, 468 U.S. 1032, 104 S.Ct. 3479, 82 L.Ed.2d 778 (1984) (confession obtained in violation of fourth amendment not excludable in a civil deportation hearing); United States v. Janis, 428 U.S. 433, 96 S.Ct. 3021, 49 L.Ed.2d 1046 (1976) (fourth amendment did not require exclusion of illegally seized evidence in a civil tax enforcement case).
Accordingly, the district court correctly granted summary judgment against the Conners on their due process claims.

DAMAGES

The City challenges the sufficiency of the evidence on the issue of damages. An award of damages will be upheld if supported by substantial evidence and will not be disturbed unless it is clearly unsupported by the evidence. LuMetta v. U.S. Robotics, Inc., 824 F.2d 768, 770 (9th Cir.1987). We have reviewed the trial record and conclude that the amount of damages awarded by the jury is supported by sufficient evidence. Accordingly, we affirm the damages awarded.

INJUNCTIVE RELIEF

The district court granted the Con-ners permanent injunctive relief from further warrantless entries. We review the grant of permanent injunctive relief for an abuse of discretion. Transgo, Inc. v. Ajac Transmission Parts, Corp., 768 F.2d 1001, 1021-22 (9th Cir.1985), cert. denied, 474 U.S. 1059, 106 S.Ct. 802, 88 L.Ed.2d 778 (1986). The relief will be upheld when “those against whom [it] is issued ... receive fair and well-defined notice of what the injunction prohibits.” Id. at 1022. The district court granted the relief based upon *1494its finding, unchallenged on appeal, that the City had violated the Conners' right to be free from unreasonable searches and seizures.
The City argues that the injunction is too vague as it prohibits warrantless entries onto the “curtilage of plaintiffs’ home or homes”. The City argues that the word “curtilage” renders the injunction im-permissibly vague. We cannot agree. The meaning of curtilage may not be exact; it does, however, give sufficient notice to the City. See United States v. Dunn, 480 U.S. 294, 301 & n. 4, 107 S.Ct. 1134, 1139 & n. 4, 94 L.Ed.2d 326 (1987) (curtilage includes areas which harbor intimate activities of domestic life, usually to include fenced-in areas of property). The City also argues, in essence, that the injunction impermissi-bly encroaches upon their police power to make warrantless searches. We disagree. U.S. Const, amend IV.
We find no abuse of discretion and affirm the district court’s grant of injunctive relief.

ATTORNEY FEES

The City and the Conners contend that the amount of fees awarded was an abuse of discretion. See Cunningham v. County of Los Angeles, 879 F.2d 481, 483 (9th Cir.1989) (fee awards are reviewed for an abuse of discretion), cert. denied, - U.S. -, 110 - S.Ct. 757, 107 L.Ed.2d 773 (1990). The district court thoroughly and exhaustively considered the fee application and considered all factors relevant to the award of fees under § 1988. See id., 879 F.2d at 484-89 (setting forth standards applicable to fee determinations). The district court reduced by 40% the total number of hours awarded to reflect only partial success on the merits. The City contends that the district court incorrectly assessed fees against it and that the 40% reduction was too small.10 The Conners’ attorney argues that the reduction was too great. We disagree and conclude that the district court’s careful consideration of all relevant factors produced an award of fees well within its discretion. Accordingly, we affirm the grant of fees.11
The City and the Conners seek fees for this appeal. We deny the City’s request for fees because the Conners’ unsuccessful claims were not frivolous, unreasonable or without foundation. See Jensen v. City of San Jose, 806 F.2d 899, 901 (9th Cir.1986) (en banc) (where plaintiff’s claims are not frivolous no fees are to be awarded to defendant); Boatowners and Tenants Association v. Port of Seattle, 716 F.2d 669, 674 (9th Cir.1983) (same).
We award fees to the Conners’ attorney for the issues on which the Conners have succeeded on the merits in this appeal. They have not succeeded on the merits on the issues to be reversed and remanded for further proceedings. See Procter v. Consolidated Freightways Corp., 795 F.2d 1472, 1478-79 (9th Cir.1986). They have, however, succeeded on the merits in defending the appeal with regard to: 1) the damages awarded, 2) the injunctive relief, and 3) the attorney fee award. Fees are appropriate for the time expended on appeal on those issues. Chalmers v. County of Los Angeles, 796 F.2d 1205, 1213 (1986), amended in unrelated part, 808 F.2d 1373 (9th Cir.1987).
Counsel shall file a properly supported fee application detailing the hours expended on appeal upon the foregoing three issues. That fee application shall be submitted to the clerk of this court on or before [thirty days from filing]. Objections thereto, if any, shall be filed fifteen days thereafter.

CONCLUSION

The district court is reversed on the grant of summary judgment regarding the June 7, 1985 warrantless search and seizure and on the grant of summary judg*1495ment to the non-municipal defendants on the ground that they were entitled to qualified immunity. We affirm the district court on all other challenges. Accordingly, we remand to the district court for further proceedings consistent with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.

.Santa Ana Municipal Code § 16-110, et seq. contains the nuisance ordinance at issue. Section 16-116 provides:
Authority to cause abatement and removal. Upon discovering the existence of an abandoned, wrecked, dismantled, or inoperative vehicle, or parts thereof, on private property or public property within the city, the chief of police or his designee shall have the authority to cause the abatement and removal thereof in accordance with the procedure prescribed herein and to arrange with and authorize private persons or city employees to accomplish such removal.


. A & P settled before trial.


. The Conners do not appeal from the dismissal of their § 1985 and § 1986 claims.


. As applied to the states via the fourteenth amendment.


. For a discussion of the exceptions to the fourth amendment warrant requirement, (e.g., warrantless entry justified by an emergency such as a fire) see, e.g., United States v. Device, Labeled Theramatic, 641 F.2d 1289, 1294-95 (9th Cir.1981).


. The G.M. Leasing Court upheld a warrantless seizure of the taxpayer’s automobiles because they were seized "on public streets, parking lots, or other open places, and did not involve an invasion of privacy." 429 U.S. at 351, 97 S.Ct. at 628. By contrast, the Conners’ automobiles were seized from their fenced, private property.


. Our holding that a warrant was required necessarily rests upon the absence of a judicial writ enforcing the City Council’s nuisance determination. G.M. Leasing, 429 U.S. at 355-56 n. 20, 97 S.Ct. at 630 n. 20 (indicating that entry onto private land authorized by judicial writ is without the warrant requirement of the fourth amendment). See also Shadwick v. City of Tampa, 407 U.S. 345, 348-49, 92 S.Ct. 2119, 2121-22, 32 L.Ed.2d 783 (1972), allowing magistrate to qualify as judicial officer, even if not a lawyer, so long as that person was neutral and detached, but noting: “The very term ‘judicial officer’ implies, of course, some connection with the judicial branch." 407 U.S. at 348, 92 S.Ct. at 2122.


. In fact, the California Code sets out the procedures for obtaining a warrant for inspecting nuisances. Cal.Civ.Pro.Code § 1822.50, et seq.


. Defendant California Towing's grant of qualified immunity must also be reversed as private parties acting under color of state law are not entitled to the qualified immunity defense. F.E. Trotter, Inc. v. Watkins, 869 F.2d 1312, 1318-19 (9th Cir.1989).


. The City incorrectly argues that the district court improperly allowed fees for administrative proceedings. See Webb v. Dyer County Board of Education, 471 U.S. 234, 105 S.Ct. 1923, 85 L.Ed.2d 233 (1985) (district court has discretion to award such fees).


. Further fees would of course be proper if the Conners prevail on the claim remanded for trial.